DocuSign Envelope ID: 68D5E80F-125C-4257-A393-4A004EDD431B
                          Case 3:20-cv-08208-SK Document 3 Filed 11/20/20 Page 1 of 2




       1    Richard D. McCune (SBN 132124)
            rdm@mccunewright.com
       2    David C. Wright (SBN 177468)
            dcw@mccunewright.com
       3    Steven A. Haskins (SBN 238865)
            sah@mccunewright.com
       4    Mark I. Richards (SBN 321252)
            mir@mccunewright.com
       5    MCCUNE WRIGHT AREVALO, LLP
            3281 Guasti Road, Suite 100
       6    Ontario, California 91761
            Telephone: (909) 557-1250
       7    Facsimile: (909) 557-1275
       8    Counsel for Plaintiff and the Putative Class
       9
      10                                   IN THE UNITED STATES DISTRICT COURT

      11                              FOR THE NORTHERN DISTRICT OF CALIFORNIA

      12                                                 OAKLAND DIVISION

      13    ZACHERY WILLIAMS, individually and on
            behalf of all other similarly situated,              Case No.
      14
                             Plaintiffs,
      15                                                         CONSUMER LEGAL REMEDIES ACT VENUE
                     v.                                          AFFIDAVIT OF PLAINTIFF
      16
            TESLA, INC. and Does 1 through 10,
      17    inclusive,
      18                     Defendants.
      19
      20             I, Zachery Williams, hereby declare and state as follows:

      21             1.      I am over the age of 18 and a Plaintiff in this action. The facts contained in this

      22    declaration are based on my personal knowledge and information that I have gathered and is available to

      23    me, and if called upon to do so, I would testify to the matters stated herein.

      24            2.       I make this affidavit as required by California Civil Code § 1780(d).

      25    //

      26    //

      27    //

      28    //

                                                             1
            CLRA Venue Affidavit of Plaintiff Zachery Williams
            Case No.:
DocuSign Envelope ID: 68D5E80F-125C-4257-A393-4A004EDD431B
                          Case 3:20-cv-08208-SK Document 3 Filed 11/20/20 Page 2 of 2




       1             3.      The complaint in this action is filed in the proper place for trial of this action because
       2    defendant Tesla, Inc., does business within the Northern District of California, and because substantial
       3    portion of the events, acts and omissions that are subject to my claims in this matter occurred within the
       4    Northern District of California, in Alameda County.
       5            I declare under penalty of perjury under the laws of the State of California and the United States
       6    that the foregoing is true and correct.
       7            Executed on the 20th day of November, 2020
       8
                                                             _____________________________
       9                                                           Zachery Williams
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
                                                                   2
            CLRA Venue Affidavit of Plaintiff Zachery Williams
            Case No.:
